Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 and 12/21/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomochika et al. [US 2021/0012524 A1] in view of Izadi et al. [KinectFusion: Real-time 3D Reconstruction and Interaction Using a Moving Depth Camera] in view of Oami et al. [US 2020/0034630 A1] further in view of Holzer et al. [US 2020/0021752 A1].
Regarding Claim 1, Tomochika teaches: An  Tomochika teaches an object recognition system using cameras capturing multiple images of an object, with object of interest being the object pattern as described in applicant’s specification see paragraph 0030 and paragraph 0033, (Tomochika Para 0026 & Tomochika Para 0052 & Fig. 2).

training a recognition model using the image frames. Tossssmochika teaches generating a dataset from the captured images to train an object recognition model, (Tomochika Para 0023).

Tomochika teaches an object recognition system using images of the object to train the model and recognize the object. However, Tomochika does not explicitly teach obtaining the environment pattern, separating the object pattern from each image frames, setting image parameters, augmenting the image, and increase the number of frames. Izadi teaches the following limitations: 

obtaining a plurality of environmental patterns; Izadi teaches collecting data of a scene using cameras with segmentation of the background, that includes object that are not considered part of the foreground. The background with objects that are separate of the object of interest in the foreground is considered the environment patterns, (Izadi Page 562 Col. 2 Para 2 & Izadi Page 562 Col. 2 Para 4 & Izadi Page 566 Col. 2 Para 1 & Figure 14 & Figure 15 & Figure 16).

separating the object pattern from each of the image frames; Izadi teaches using object segmentation, with the object being considered the object pattern, to segment the object from the background of the image, (Izadi Page 560 Col. 1 Para 2 & Izadi Page 561 Col. 2 Para 2 & Izadi Page 566 Col. 2 Para 1 & Figure 2 & Figure 5 & Figure 14 & Figure 15). 

One skilled in the art would have been motivated to modify Tomochika in this manner in order to utilize the background scene reconstruction of Izadi wherein objects can interact with the background, the background can be edited without affecting objects in the foreground, and accurately recreate objects that are in foreground with noisy backgrounds using segmentation.

Tomochika in view of Izadi teaches an object recognition system using images of the object to train the model and recognize the object, using object segmentation to segment objects from the background, and using background segmentation to segment the background from the foreground. However, Tomochika in view of Izadi does not explicitly teach setting image parameters, augmenting the image, and increase the number of frames. Oami teaches the following limitations:

setting a plurality of image parameters; Oami teaches an object tracking system that uses a detection parameter to detect an object and sets the brightness and color of the pixel values of an image, which are the plurality image parameters, (Oami Para 0009 & Oami Para 0278).

One skilled in the art would have been motivated to modify Tomochika in view of Izadi in this manner in order to utilize the image parameter setting of Oami wherein the brightness of an image can be changed for accurate detection of the object in the dark, and the color parameter updated if the objects changes color between frames.

Tomochika in view of Izadi in view of Oami teaches an object recognition system using images of the object to train the model and recognize the object, using object segmentation to separate the object from the background, using background segmentation to segment the background from the foreground, and change the setting of the pixel values in an image. However, Tomochika in view of Izadi in view of Oami does not explicitly teach augmenting the image and increase the number of frames. The limitations are taught as follows:

augmenting, based on the object patterns and the environmental patterns, the image frames according to the image parameters to increase a number of the image frames; and Holzer teaches augmenting frames based upon the object and the background surrounding the object, such as adding visual effects to the object and replacing the background of the object, (Holzer Para 0035 & Holzer Para 0036 & Holzer Para 0147 & Holzer Para 0177 & Holzer Para 0183 & Holzer Para 0186). Further, Holzer teaches image stabilization for object detection in respects to translating, rotating, scaling, and cropping the image, which are considered a type of image parameters, to center the object, (Holzer Para 0261 & Holzer Para 0262); by transforming a video that contains a background and an object such as by interpolating a video from 12 frames per second (fps) to 24 fps, (Holzer Para 0040 &Holzer Para 0080 & Holzer Para 0274).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Tomochika in view of Izadi in view of Oami further in view of Holzer. Tomochika in view of Izadi in view of Oami teaches an object recognition system using images of the object to train the model and recognize the object, using object segmentation to separate the object from the background, using background segmentation to segment the background from the foreground, and change the setting of the pixel values in an image. Holzer teaches augmenting frames based upon the object, the background surrounding the object, using image stabilization to transform an image to center the object with image parameters, and using interpolation to increase the number of frames in a video. One skilled in the art would have been motivated to modify Tomochika in view of Izadi in view of Oami with the teaching of Holzer in this manner in order to utilize the augmentation of frame to increase the framerate wherein the transition in between the frames would be smoothen and combine the object of Tomochika with the environment of Izadi with setting the color and brightness of the pixel values of the image of Oami by simple substitution for the image parameters Holzers, to allow objects in complex backgrounds to be accurately recognized. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

	Regarding Claim 2, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The image augmentation and training method of the recognition system according to claim 1, wherein in the step of obtaining the image frames, the image frames are captured at Holzer teaches using multi-view interactive digital media representation (MVIDMR) that captures multiple images from different viewing angles of an object, (Holzer Para 0007 & Holzer Para 0073).

	Regarding Claim 3, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The image augmentation and training method of the recognition system according to claim 1, wherein one of the environmental patterns is a virtual environment. Izadi teaches about a 3D virtual world, which is the virtual environment, that is constructed with 3D model of real-world objects and the background, (Izadi Page 561 Col. 2 Para 3 & Figure 6 & Figure 15).

	Regarding Claim 4, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The image augmentation and training method of the recognition system according to claim 1, wherein the image parameters comprise an Oami teaches an object tracking system that detects an object based on the object position and change of the object size between images, which is are the image parameter, (Oami Para 0046 & Oami Para 0145 & Oami Para 0219).

Regarding Claim 5, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The image augmentation and training method of the recognition system according to claim 1, wherein in the step of augmenting the image frames, the object patterns are automatically labeled. Tomochika teaches outputting the names of the objects as the next step after recognizing the objects in the image, (Tomochika Para 0051 & Tomochika Para 0099 & Fig. 17).
	
Regarding Claim 6, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The image augmentation and training method of the recognition system according to claim 1, further comprising: adjusting a distribution of the image frames. Holzer teaches key frames being automatically selected for stabilization and create a smooth transition, (Holzer Para 0049 & Holzer Para 0050).

Regarding Claim 11, Tomochika: A recognition system, comprising: an image processing device, comprising: an image capturing device configured to obtain a plurality of image frames and obtain a plurality of environmental patterns, wherein each of the image frames comprises an object pattern; 
and a training unit configured to train a recognition model according to the image frames,
a separation unit configured to separate the object pattern from each of the image frames; and a parameter setting unit configured to set a plurality of image parameters; and a model building device, comprising: an image augmentation unit configured to augment, based on the object patterns and the environmental patterns, the image frames according to the image parameters to increase a number of the image frames; With regards to claim 11, it performs the same as Claim 1. Further, Tomochika teaches an object recognition system using cameras capturing multiple images of an object, with object of interest being the object pattern as described in applicant’s specification see paragraph 0030 and paragraph 0033, (Tomochika Para 0026 & Tomochika Para 0052 & Fig. 2).

Regarding Claim 12, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The recognition system according to claim 11, wherein the image capturing device captures the image frames at different postures and/or different angles. With regards to Claim 12, it performs the same as Claim 2 with Tomochika use of an object recognition system (Fig. 2) and is rejected for similar reasons.

Regarding Claim 13, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The recognition system according to claim 11, wherein the separation unit further is configured to smooth edges of the object patterns. Holzer teaches smoothing the segmentation of the object, (Holzer Para 260 & Holzer Para 261 & Figure 10).

Regarding Claim 14, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The recognition system according to claim 11, wherein one of the environmental patterns is a virtual environment. With regards to Claim 14, it performs the same as Claim 3 with Tomochika use of an object recognition system (Fig. 2) and is rejected for similar reasons.

Regarding Claim 15, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The recognition system according to claim 11, wherein the image parameters comprise an object rotation angle, an object position, an object magnification, an object overlap ratio, an object size relation, an environmental background color, a source material image, an application field or a move out extent. With regards to Claim 15, it performs the same as Claim 4 with Tomochika use of an object recognition system (Fig. 2) and is rejected for similar reasons.

Regarding Claim 16, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The recognition system according to claim 11, wherein the image augmentation unit further automatically labels the object patterns. With regards to Claim 16, it performs the same as Claim 5 with Tomochika use of an object recognition system (Fig. 2) and is rejected for similar reasons.

Regarding Claim 17, Tomochika in view of Izadi in view of Oami further in view of Holzer teaches: The recognition system according to claim 11, wherein the model building device further comprises: a distribution adjustment unit configured to adjust a distribution of the image frames. With regards to Claim 17, it performs the same as Claim 6 with Tomochika use of an object recognition system (Fig. 2) and is rejected for similar reasons.

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomochika et al. [US 2021/0012524 A1] in view of Izadi et al. [KinectFusion: Real-time 3D Reconstruction and Interaction Using a Moving Depth Camera] in view of Holzer et al. [US 2020/0021752 A1] in view of Oami et al. [US 2020/0034630 A1] in view of Henderson et al. [End-to-End Training of Object Class Detectors for Mean Average Precision] further in view of Anwar et al. [Fixed Point Optimization of Deep Convolutional Neural Networks For Object Recognition].

Regarding Claim 8, Tomochika in view of Izadi in view of Oami in view of Holzer teaches: The image augmentation and training method of the recognition system according to claim 6, further comprising: determining whether the recognition model has finished training according to a training output of the recognition model; determining whether the recognition model is accurate if the recognition model has finished training; Tomochika in view of Izadi in view of Oami in view of Holzer teaches an object recognition system to recognize objects. However, Tomochika in view of Izadi in view of Oami in view of Holzer does not explicitly teach determining if a recognition model finish training based on the output and determine if the recognition model is accurate after training. Henderson teaches the following limitations: 

Henderson teaches an object class detector where a model is trained with a loss that is outputted during the training phase, with testing phase happening after training, (Henderson Page 201 Para 3 & Henderson Page 201 Para 4 & Henderson Page 204 Para 3 & Henderson Page 204 Para 4 & Figure 2). 

One skilled in the art would have been motivated to modify Tomochika in view of Izadi in view of Holzer in this manner in order to utilize the output of a loss from the model of Henderson wherein the object class detector can determine which part of the image is an object or background using loss and allows for analysis of the model during testing.

Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson teaches an object recognition system to recognize object using losses that is outputted during training before testing. However, Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson does not explicitly teach determining if the recognition model is accurate after training. Anwar teaches the following limitations: 

Anwar teaches retraining a neural network for more accurate object recognition and uses a misclassification rate to determine the accuracy, (Anwar Page 1132 Col. 2 Para 1 & Anwar Page 1133 Col. 2 Para 2 & Anwar Page 1134 Col. 1 Para 3 & Figure 3).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson in further view of Anwar. Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson teaches an object recognition system to recognize object using losses that is outputted during training before testing. Anwar teaches retraining neural networks and using a misclassification rate to determine the accuracy. One skilled in the art would have been motivated to modify Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson with the teaching of Anwar in this manner in order to retrain neural network improve network performance and to increase efficiency in memory access. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.

Regarding Claim 19, Tomochika in view of Izadi in view of Oami in view of Holzer teaches: The recognition system according to claim 17, further comprising: a verification device, comprising: Tomochika teaches an object recognition model that recognizes objects in an image, (Tomochika Para 0052 & Tomochika Para 0056).

Tomochika in view of Izadi in view of Oami in view of Holzer teaches an object recognition model to recognize objects. However, Tomochika in view of Izadi in view of Oami in view of Holzer does not explicitly teach determining if a recognition model finish training based on the output and determine the accuracy of the model. Henderson teaches the following limitations: 

Henderson teaches the following limitations: Henderson teaches an object class detector where a model is trained with a loss that is outputted and then tested, with testing happening after training, (Henderson Page 201 Para 3 & Henderson Page 201 Para 4 & Henderson Page 204 Para 3 & Henderson Page 204 Para 4 & Figure 2). 

One skilled in the art would have been motivated to modify Tomochika in view of Izadi in view of Oami in view of Holzer in this manner in order to utilize the output of a loss from the model of Henderson wherein the object class detector can determine which part of the image is an object or background using loss and allows for analysis of the model during testing.

Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson teaches an object recognition model to recognize objects using losses that is outputted during training before testing. However, Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson does not explicitly teach determining if the recognition model is accurate. Anwar teaches the following limitations: 

Anwar teaches using a misclassification rate to determine the accuracy in object classification, (Anwar Page 1132 Col. 2 Para 1 & Anwar Page 1133 Col. 2 Para 2 & Anwar Page 1134 Col. 1 Para 3 & Figure 3).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson in further view of Anwar. Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson teaches an object recognition model to recognize objects using losses that is outputted during training before testing. Anwar teaches using a misclassification rate to determine the accuracy in object classification. One skilled in the art would have been motivated to modify Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson with the teaching of Anwar in this manner in order to determine the accuracy of a model as it would allow the person to know how precise the model is and if it needs to be adjusted. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 19.

Regarding Claim 20, Tomochika in view of Izadi in view of Oami in view of Holzer in view of Henderson in further view of Anwar teaches: The recognition system according to claim 19, wherein the training determination unit determines whether the recognition model has finished training according to a mean average precision (mAP) and a loss error. Henderson teaches using mAP and loss in an object class detector to train a model during training phase, with testing phase happening after training, (Henderson Page 201 Para 3 & Henderson Page 201 Para 4 & Henderson Page 201 Para 5 & Henderson Page 204 Para 3 & Henderson Page 204 Para 4 & Figure 2).

Allowable Subject Matter
Claims 7, 9-10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7: The image augmentation and training method of the recognition system according to claim 6, wherein the step of adjusting the distribution of the image frames comprises: determining whether a plurality of types of the image frames are balanced; if the types of the image frames are not balanced, augmenting the image frames for some of the types; 
determining whether the number of the image frames for each of the types has reached a predetermined threshold; and if the number of the image frames for one of the types is lower than a predetermined threshold, augmenting the image frames for the one of the types whose number of the image frames is lower than the predetermined threshold. Tomochika teaches an object recognition system that capture images of an object, with object of interest being the object pattern. Further, Izadi teach collecting data of a scene with segmentation of the background, which is the environment pattern. Further, Oami teaches detecting an object based on object position, which is the image parameter; the combination of the object pattern, environmental pattern, and image parameter is the type. Further, Holzer teaches augmenting the image frame to increase the frame rate of a video. However, Tomochika, Izadi, Oami, and Holzer does not teach using a determining whether the image frames are balanced and determine whether the number of image frame from each type has reached a predetermined threshold.

	Regarding Claim 9: The image augmentation and training method of the recognition system according to claim 8, wherein the step of determining whether the recognition model has finished training comprises: determining whether a mean average precision (mAP) is greater than a predetermined percentage; deeming that the recognition model has not finished training if the mean average precision is not greater than predetermined percentage; determining whether a loss error is less than a predetermined loss; and deeming that the recognition model has not finished training if the loss error is not less than predetermined loss. Padilla teaches an object detection algorithm that uses a mAP and the AP to measure the accuracy of the detector. Further, Henderson teaches using loss and mAP during training. However, Padilla and Henderson does not teach comparing the mAP with a predetermined percentage and comparing the loss with a predetermined loss to determine whether the model finished training.

	Regarding Claim 10: Claim 10 is objected for at least being dependent upon Claim 9.

	Regarding Claim 18: The recognition system according to claim 17, wherein if a plurality of types of the image frames are not balanced, the distribution adjustment unit augments the image frames for some of the types; and if the number of the image frames for one of the types is lower than a predetermined threshold, the distribution adjustment unit augments the image frames for the one of the types whose number of the image frames is lower than the predetermined threshold. Tomochika teaches an object recognition system that capture images of an object, with object of interest being the object pattern. Further, Izadi teach collecting data of a scene with segmentation of the background, which is the environment pattern. Further, Oami teaches detecting an object based on object position, which is the image parameter; the combination of the object pattern, environmental pattern, and image parameter is the type. Further, Holzer teaches augmenting the image frame to increase the frame rate of a video. However, Tomochika, Izadi, Oami, and Holzer does not teach using a determining whether the image frames are not balanced and determine whether the number of image frame from each type has reached a predetermined threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hernan Arias whose telephone number is (571)272-8094. The examiner can normally be reached M-F 8:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERNAN ARIAS/Examiner, Art Unit 2661                                                                                                                                                                                                        
/AMANDEEP SAINI/Primary Examiner, Art Unit 2661